Citation Nr: 1440889	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-11 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability, to include degenerative disc disease.

2. Entitlement to service connection for a respiratory disorder other than asthma.

3. Entitlement to service connection for diabetes mellitus, type II.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

The claims were previously before the Board in May 2014 where at that time the issues were remanded back to the agency of original jurisdiction (AOJ) to assist the Veteran to further develop the claims, to include obtaining adequate VA examinations.  The development having been complete, the issues are once again before the Board for appellate review.

At the time of the May 2014 remand, the respiratory issue before the Board included any and all respiratory disorders reasonably raised by the record, to include asthma and chronic obstructive pulmonary disorder (COPD).  During remand development, the AOJ granted entitlement to service connection for asthma in a July 2014 rating decision, and continued the denial for all other respiratory disorders, specifically COPD.  As such, the issue of entitlement to service connection for asthma specifically is no longer before the Board here because the Veteran has already been awarded the full benefit sought.  The Board will consider, however, whether entitlement to service connection is warranted for any other respiratory disorder reasonably raised by the record, to include COPD.  The issue has been appropriately recharacterized above.

The psychiatric disorder issue on appeal is addressed in the REMAND portion of the decision below and is once again REMANDED to the AOJ.

FINDINGS OF FACT

1.  The most persuasive, competent, and credible evidence of record does not link the Veteran's current low back disorders, to include degenerative arthritis, status-post spinal fusion, to his active duty.

2.  The most persuasive, competent, and credible evidence of record does not link the Veteran's COPD to his active duty.

3.  The most persuasive, competent, and credible evidence of record linking the Veteran's current diabetes mellitus, type II, to his active duty.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability, to include degenerative disc disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for a respiratory disorder, other than asthma, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326.  A letter dated in May 2009 satisfied the duty to notify provisions to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A § 5103(a); 38 C.F.R § 3.159(0(1); Quartuccio v. Principi, 16 Vet App 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained. 38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  The Board notes the Veteran contends he was in a serious Jeep accident during his military service.  While references to an auto accident are noted in his service treatment records, the VA was unsuccessful in obtaining detailed records of the accident, to include treatment records immediately after the accident and/or any accident police report.  The RO detailed in a February 2011 memorandum all the steps taken to obtain these records.  The facilities responded indicating no records prior to 2004 were available.  For these reasons, the Board finds the duty to assist has been satisfied and further attempts to obtain these records would be futile.  Similarly, the Veteran identified private treatment records from immediately after service that the VA was unable to obtain because providers no longer maintained such records.  The Veteran indicated he also did not have copies of these records.  VA outpatient treatment records, however, are in the claims folder and were considered in rendering this decision.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  The Veteran has not identified any other documents that he feels would be relevant to his claims.

The Veteran was provided VA examinations in connection with his spine, diabetes, and respiratory claims in April 2012 (spine), July 2012 (respiratory), December 2012 (diabetes) with an April 2013 addendum opinion (diabetes), and June 2014 (all).  The combination of all examinations and addendum opinions obtained are adequate for deciding the claims herein.  Cf. 38 C F R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations and opinions addressed current spine and respiratory diagnoses along with the Veteran's current diabetes diagnosis and evaluated the likely etiology of the diagnoses rendered, providing supporting explanation and rationale for all conclusions reached.  The examinations were thorough and all necessary evidence and testing was considered by the examiners.  Further, the Board finds the June 2014 VA examination reports and opinions rendered are responsive to the Board's prior remand instructions with respect to the lumbar spine, respiratory, and diabetic conditions addressed herein.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinsela v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran's contentions are detailed in each subheading as appropriate below, but generally he contends he has back and respiratory disorders as a result of his military service.  Also on appeal is a claim for entitlement to service connection for diabetes mellitus, type II, based on symptoms the Veteran reports began in the military or shortly after the military.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir 2009).



Low Back Disorder

The Veteran contends that he was in a major jeep accident during his military service where the jeep rolled over him.  He indicates he had multiple injuries, to include his back.  Specifically, he reports that in late 1978 his tire blew out on the jeep while he was pulling a large water trailer and he was ejected from the vehicle.  Thereafter, he claims the vehicle rolled on top of him.  He reportedly tried to push the vehicle off him with his legs and he lost consciousness.  He later was evacuated to an Army Community Hospital where he was given pain relievers and x-rays.  He denies further treatment during service.  Rather, he claims despite ongoing back pain, he did not seek back treatment until the 1990s, where he underwent a lumbar fusion surgery in 1995, over fifteen years after his military service.  

His service treatment records do not contain any great detail with regard to this in-service accident.  Rather, there are sporadic treatment records referencing an accident.  For example, in December 1978, the Veteran was seen in a regular appointment (not in any emergency room) with a handwritten note indicating "Pt in AA."  The Board assumes this notation means the Veteran was in an automobile accident.  At the time the Veteran complained of a tender right shoulder.  An X-ray slip also dated December 1978 of the right shoulder is essentially negative.  An undated X-ray slip further notes "shoulder pain since AA 5 mos ago, c/o catching & popping between shoulder blades."  Presumably, the note is referring to an automobile accident five months prior.  An X-ray of the thoracic spine and shoulder was completed, which ruled out any evidence of a fracture.    In April 1979, the Veteran was seen for complaints of aching shoulders and neck.  The impression at the time included "Back Pain ? muscular."  The September 1979 separation examination is silent as to any back abnormalities nor did the Veteran self-report back problems at that time.  

As noted above, the VA attempted to obtain medical records and/or accident reports in connection with this accident, but no such records could be located.  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

After service, the Veteran claims he sought treatment for his back in the 1990s, over a decade after service, to include a spinal fusion.  These records could not be obtained, but the Board has no reason to doubt the Veteran's credibility.  VA outpatient treatment records note complaints and treatment for chronic low back pain from 2009.  In an April 2012 opinion, a VA examiner diagnosed the Veteran with lumbar spine degenerative disc disease opining the diagnosis was not likely due to service because there was only one in-service complaint of back pain, no evidence of in-service trauma, and no continuity of treatment since service.  The Board previously remanded the claim to afford the Veteran a new VA examination with consideration of the Veteran's described in-service accident and described symptoms since service.

The Veteran was afforded a VA examination in June 2014 where the examiner diagnosed the Veteran with thoracolumbar degenerative arthritis and spinal fusion.  The examiner detailed all findings in the claims folder as well as the Veteran's contentions.  The examiner considered both the Veteran's description of his accident, and the service treatment records referencing an auto accident.  The examiner also accepted the Veteran's reported medical history of surgery in 1995 as well as back pain since service.  The examiner noted a "page by page" review of the claims folder.  

Based on the thorough review of the claims folder, consideration of the Veteran's lay statements, and the physical examination, the examiner opined that the Veteran's low back diagnoses are not at least as likely as not related to his military service.  The examiner found that the service treatment records support right shoulder pain following an auto accident, and not back pain.  Although back pain is mentioned in one note, it was mentioned with several other somatic complaints under the auspices of a weight control program referral.  Further, the examiner found significant that the Veteran specifically denied any back problems on his separation examination in September 1979 despite mentioning other problems.  The Veteran concedes he did not seek back treatment until the 1990s over a decade after service.  Also compelling, the examiner noted that the Veteran had a physically demanding occupation requiring heavy lifting immediately after service.  In light of all the evidence, the examiner found it unlikely that the Veteran's current back problems are related to his military service.

The Board finds the VA examiner's opinion persuasive.  It is based on a thorough review of the claims folder, consideration of the Veteran's lay description of the in-service auto accident, and a complete physical examination.  Also compelling, no medical professional has ever linked any of the Veteran's spine disorders to any incident of his military service or otherwise disagreed with the VA examiner's findings.

Again, the Board has considered the Veteran's statements and description of the in-service trauma as well as symptoms since service.  The examiner also considered these statements in rendering an opinion.  The Board finds the most persuasive evidence of record, however, is against the Veteran's claim.  That is, although the Veteran was in an auto accident during his military service, the service treatment records indicate mainly complaints of right shoulder pain.  After service, the Veteran concedes he did not seek back treatment until the 1990s, over a decade after service.  In the interim, the Veteran worked in a physically demanding job requiring heavy lifting.  Although the Veteran had some trauma in service, no medical professional has ever linked a current back disorder to his military service.  In fact, there is medical evidence to the contrary.

For these reasons, the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Respiratory Disorder, other than Asthma

The Veteran contends that his respiratory problems began or were exacerbated during his military service.  As noted in the introduction, the record indicates the Veteran currently has asthma and COPD.  Service connection for asthma was granted in a July 2014 rating decision.  Accordingly, the Board will consider whether entitlement to service connection is warranted for COPD or any other respiratory disorder raised by the record.  For reasons explained below, the Board finds service connection is not warranted.

Service treatment records confirm significant in-service treatment and complaints of chronic cough, shortness of breath, and pressure in the chest.  Also well documented in the service treatment record is the Veteran's smoking habit.  In July 1978, for example, the Veteran complained of shortness of breath, and his history of smoking and asthma was noted.  He was diagnosed with bronchitis at that time.  An August 1978 chest x-ray, however, found no pulmonary infiltrate or consolidation and no pleural effusion.  Asthma and smoking are noted in treatment records dated in 1977, 1978, and 1979.  The Veteran was also treated for asthma versus bronchitis in August 1978.  The Veteran was never diagnosed with COPD during his military service.

After service, treatment for respiratory problems with a history of smoking is noted throughout VA outpatient treatment records.  The Veteran was diagnosed with COPD sometime in 2005 or 2006 according to pertinent medical history notes.  Other than asthma, no other respiratory disorder is noted in post-service treatment records.

The Veteran was afforded a VA examination in July 2012 where the examiner noted a diagnosis of asthma, COPD, and a 40+ year history of smoking cigarettes.  With regard to COPD, the examiner noted the condition was first diagnosed in 2006, decades after service, and that current pulmonary function tests confirm that his obstruction pattern is consistent with a smoking related disease.  Thus, the examiner opined that COPD was not due to or caused by or exacerbated by his military service, but rather is smoking related.  As an aside, the Board notes that the claim was previously remanded because the 2012 VA examiner's opinion with regard to asthma was found to be inadequate.  Significantly, the examiner concluded the Veteran's asthma pre-existed his military service without sufficient rationale to support the opinion.  The Board's prior remand did not take issue with the 2012 VA examiner's opinion with regard to COPD.

In any case, the Veteran was provided an additional VA examination for his respiratory conditions in June 2014.  At that time, the examiner again noted the Veteran's significant history of smoking, his in-service treatment for shortness of breath, wheezing, and other respiratory complaints, and the in-service diagnosis of asthma noted several times.  The examiner opined that a significant portion of the Veteran's respiratory problems are related to smoking, and his smoking is mentioned in his service treatment records.  Despite this, the examiner further found it not possible to separate current respiratory condition from the complaints in service.  The examiner opined that the Veteran's respiratory conditions, then, are at least as likely as not related to the respiratory complaints seen in service.

Although favorable at first glance, the Board does not find the June 2014 VA examination supportive of service-connection with respect to COPD.  Rather, the examiner's opinions specifically referenced the in-service diagnosis of asthma, but not an in-service diagnosis of COPD.  Indeed, the Veteran was not diagnosed with COPD until decades after service.  In context with the complete facts itemized, the Board surmises the examiner's opinion is limited to asthma.  Even if the examiner meant to include all respiratory conditions, to include COPD, the Board does not find the opinion persuasive with respect to COPD.  The examiner notes that in-service records only indicate asthma with treatment for shortness of breath and wheezing.  Chest X-rays during the Veteran's military service are negative and his smoking habit is well documented.  It was not until 2005 or 2006 that the Veteran was diagnosed with COPD.  The July 2012 VA examiner, on the other hand, specifically addresses COPD finding it unlikely related to the Veteran's military service based on pulmonary function tests confirming the Veteran's obstructive disease is smoking related.  The Board finds this opinion more directly related to the claim here and persuasive in that the opinion is based on clinical findings.  

In short, the Veteran was not diagnosed with COPD until decades after service.  His smoking habit through the decades is well documented and all medical evidence links COPD to the Veteran's smoking habit.  The July 2012 VA examiner specifically notes pulmonary function tests confirming the Veteran's obstructive disease to be smoking related.  While there is evidence of in-service complaints of asthma, shortness of breath, and other respiratory complaints, the most persuasive evidence suggests these complaints to be related to asthma, and not COPD.  Again, COPD was not actually diagnosed until decades after service.  Service connection is already in effect for asthma and the preponderance of the evidence is against service connection for COPD or any other respiratory condition.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49.

Diabetes Mellitus, type II

With regard to diabetes, it is unclear what the Veteran's contentions are or if he believes his diabetes is related to his military service.  That is, in 2012, while undergoing a VA examination, the Veteran reported in-service symptoms of weight gain, frequent urination, and thirst.  In contrast, however, the Veteran indicated to the June 2014 VA examiner that he did not recall claiming entitlement to service connection for diabetes and did not believe his diabetes was in any way related to his military service.

His service treatment records do not reflect a diagnosis of diabetes during his military service.  Rather, the Veteran was not diagnosed with diabetes until sometime in the 2000s, decades after service.  The Veteran was afforded a VA examination in December 2012 where the diabetes mellitus, type II, diagnosis was noted, but no opinion with regard to etiology was rendered.  An addendum opinion was provided by the examiner in April 2013 whereas the examiner found the Veteran's in-service complaints of weight gain, frequent urination, and thirst to be nonspecific and insufficient to establish a retrospective diagnosis of diabetes.  Rather, the examiner noted the diagnosis of diabetes was note rendered until over 20 years after service and, therefore, is unlikely related to his military service.

The Veteran was afforded another VA examination in June 2014 where, at that time, the Veteran did not know why this claim was on appeal as he did not believe his diabetes was related to his military service.  He indicated at that time he was first diagnosed with diabetes in 2009 and did not recall any earlier physical exams or clinical encounters in which he was told he had high blood sugar, borderline diabetes, pre-diabetes, or the like.  The examiner further found no evidence in the service treatment records of impaired fasting glucose or diabetes.  Thus, based on the evidence, the examiner concluded the Veteran's diabetes mellitus is "not at least as likely as not related to military service."

The Board finds the evidence in this case conclusive.  No medical professional has ever linked the Veteran's diabetes to any incident of his military service and, indeed, there is medical evidence to the contrary.  The Veteran does not appear to be claiming his diabetes as due to his military service.  Rather, his diabetes was diagnosed decades after service with no signs or symptoms of the condition in the military.  With regard to reported symptoms of weight gain, excessive thirst, and frequent urination in the military, the VA examiner (in an April 2013 opinion) previously opined that these symptoms are too vague to attribute to a pre-diabetic condition.

As such, the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for a low back disability, to include degenerative disc disease is denied.

Entitlement to service connection for a respiratory disorder other than asthma is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.


REMAND

With regard to the Veteran's psychiatric disorder claim, the Board finds the VA examinations of record do not comply with the Board's prior remand instructions.  See Stegall, 11 Vet. App. 268 (holding the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran claims he has an acquired psychiatric disorder as a result of his military service.  During his most recent VA examination, dated June 2014, the Veteran claims his psychiatric problems started after an in-service article 15 for being late to work.  It was not the punishment that bothered him, but rather the way it was handled, which included being scolded by his superior.  He claimed during this examination that the jeep accident did not cause his psychiatric problems and does not currently bother him.  

The Board previously remanded this claim because the December 2012 VA examination of record at that time was inadequate.  The examiner diagnosed the Veteran with dysthymic disorder not related to service because "the Veteran has current life stressors" more likely attributing to his mental health condition.  The Board found the examiner's rationale to be insufficient as it did not explain why the condition was not related to his military service. 

In that regard, service treatment records note the Veteran self-reported symptoms of frequent trouble sleeping, depression or excessive worry, and nervous trouble on his September 1979 separation examination.  While no diagnosis was rendered at the time, the 2012 VA examiner did not adequately address or reconcile the in-service symptoms with the opinion.

As indicated above, the Veteran was afforded a new VA examination in June 2014, but the examiner proffered an identical opinion to the 2012 VA examiner. Specifically, the examiner diagnosed the Veteran with dysthymic disorder finding it less likely as not due to his military service because "Veteran has current life stressors that are more likely attributing to his mental health condition."

Again, the Board finds the opinion inadequate as the examiner did not provide a detailed rationale nor did the examiner address or otherwise reconcile in-service symptoms of frequent trouble sleeping, depression or excessive worry, and nervous trouble noted on his September 1979 separation examination. A new VA examination is again needed and indicated below.

The AMC should also take this opportunity to obtain recent VA outpatient treatment records from September 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1. The RO should ensure that the Veteran is provided with all appropriate notice as to the issue on appeal, to include the evidence necessary to substantiate a claim of entitlement to service connection for any acquired psychiatric condition.  Ask the Veteran to identify any and all sources of treatment for his psychiatric disorders and obtain the Veteran's medical records for treatment from any identified source, to include the VA North Texas Health Care System from September 2013 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After the above records are obtained, to the extent possible, provide the Veteran a new VA psychiatric examination to determine the nature and etiology of his dysthymic disorder.  The Veteran's claims file and a copy of this Remand must be provided to the VA examiner for review prior to the examination.  All necessary studies and tests must be accomplished.  Thereafter, based upon a complete review of the Veteran's claims file including the Veteran's competent lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current dysthymic disorder is related to his military service, in light of in-service complaints of frequent trouble sleeping, depression or excessive worry, and nervous trouble noted on his September 1979 separation examination.  The examiner must provide a complete rationale and explanation for the basis of the opinion, and specifically address the lay statement evidence.

3. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim. If a claimant does not report for a scheduled VA examination without good cause, it may result in denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).

4. Readjudicate the issue on appeal. If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond. Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


